DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 25, 2021 (duplicate of the amendment filed on November 25, 2020) has been entered.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 

Claim Rejections - 35 USC § 112
Claims 1, 2 and 6-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  
Claim 1 recites the limitation “two complementary hook and loop fastening tapes, one piece of the tape being stitched to the strip and another complementary piece being stitched to the curtain webs to another side of the slit.”  The specification discloses both pieces of the tape 28, 30 being on one side of the slit 22.  See fig. 5.
Claims 1, 2 and 6-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Claim 1 recites the limitation "each adjacent pair of curtain webs" in lines 7-8.  There is insufficient antecedent basis for this limitation in the claim.  It appears to be a double inclusion of the “web” recited in line 5.
Claim 1 recites the limitation “a flange” in line 8.  It appears to be a double inclusion of one of the “two flanges” recited in line 6.
Claim 1 recites the limitation "their flanges" in line 13.  There is insufficient antecedent basis for this limitation in the claim.  
Claim 6 recites the limitation “a cut flange portion” in line 3.  It appears to be a double inclusion of at least one of the “flange portions” recited in claim 1, lines 14-15.
Claim 8 recites the limitation “a door” in line 3.  It appears to be a double inclusion of the “door part” recited in line 2.
Claim 9 recites the limitation “a normally closed door” in line 2.  It appears to be a double inclusion of at least part of the “curtain” recited in claim 1.
Claim 10 recites the limitation “a door” in line 2.  It appears to be a double inclusion of at least part of the “curtain” recited in claim 1.
Claim 13 recites the limitation “a normally closed door” in line 5.  It appears to be a double inclusion of at least part of the “curtain” recited in claim 1.
Claim 14 recites the limitation “a normally closed door” in line 3.  It appears to be a double inclusion of at least part of the “curtain” recited in claim 1.

Response to Arguments
Applicant's arguments filed August 10, 2020 have been fully considered but they are not persuasive.  
Applicant alleges that the claims have been amended per the Examiner’s suggestions.  The Examiner has made no suggestion and the claims remain indefinite.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER S KIM whose telephone number is (571)272-4905.  The examiner can normally be reached on M-F 7:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur O Hall can be reached on (571) 270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/CHRISTOPHER S KIM/Primary Examiner, Art Unit 3752                                                                                                                                                                                                        CHRISTOPHER S. KIM
Examiner
Art Unit 3752



CK